206 P.3d 528 (2009)
In the Matter of Andrew S. HARTNETT, II, Respondent.
No. 102,058.
Supreme Court of Kansas.
May 12, 2009.

ORDER OF DISBARMENT
In a letter dated May 8, 2009, addressed to the Clerk of the Appellate Courts, respondent Andrew S. Hartnett, II, of Salina, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered *529 his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2008 Kan. Ct. R. Annot. 343).
At the time the respondent surrendered his license, review was pending before the Kansas Supreme Court on a final hearing report in accordance with Supreme Court Rule 212 (2008 Kan. Ct. R. Annot. 327). The hearing panel found that the respondent violated Rules 1.1 (2008 Kan. Ct. R. Annot. 400), 1.3 (2008 Kan. Ct. R. Annot. 415), 1.4(a) (2008 Kan. Ct. R. Annot. 432), 3.2 (2008 Kan. Ct. R. Annot. 525), 3.3(a)(1) (2008 Kan. Ct. R. Annot. 531), 8.1(b) (2008 Kan. Ct. R. Annot. 579), and 8.4(b) (2008 Kan. Ct. R. Annot. 586) of the Kansas Rules of Professional Conduct and Supreme Court Rules 207(b) (2008 Kan. Ct. R. Annot. 295) and 211(b) (2008 Kan. Ct. R. Annot. 313).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Andrew S. Hartnett, II, be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Andrew S. Hartnett, II, from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2008 Kan. Ct. R. Annot. 350).
For The Court
/s/ Robert E. Davis
Robert E. Davis, Chief Justice